U.S. Department of Justice

 

 

=i United States Attorney
* Southern District of New York

 

» The Silvio J. Mollo Building
8 One Saint Andrew's Plaza
New York, New York 10007

 

 

 

March 27, 2020

BY ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York SO ORDERED:

500 Pearl Street B £ } \ 0
New York, New York 10007 q Q- Do b

brge AB. Daniels, U.S.D.J.
9020.

 

Re: United States v. Mors, et al. ah
18 Cr. 509 (GBD) Dated: WER ©

Dear Judge Daniels,

On March 24, 2020, the Court adjourned the status conference for remaining defendants in
this case from April 2, 2020, until June 4, 2020. (ECF No. 544.) The Government respectfully
requests that Speedy Trial time be excluded between April 2, 2020, and June 4, 2020, in the
interests of justice, to allow for the parties to continue engaging in discussions regarding potential
dispositions of this matter.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

. Qe .

oo
WW

Emily A. Johnson )

Assistant United States Attorney
(212) 637-2409

 

cc: Counsel of record (by ECF)

 
